ON MOTION TO DISMISS APPEAL
CULPEPPER, Judge.
The defendants-appellees, The City of Opelousas, Employers Commercial Union Insurance Company and Lucius J. Doucet, II, move to dismiss the unlodged appeal of the plaintiff-appellant Polly Ann Courville, on the grounds that the plaintiff-appellant failed to perfect her appeal by timely posting her appeal bond. The motion is unopposed.
The pertinent facts, briefly statecl, are as follows: A formal judgment in favor of the defendants-appellees was rendered on April 4, 1975. On June 27, 1975 the plaintiff timely moved for and was granted a devolutive appeal to this court conditioned upon her furnishing bond in the sum of One Thousand and No/100 ($1,000.00) Dollars. The appeal was made returnable on August 25, 1975.
The defendants-appellees have attached to their Motion a Certificate, signed by one Dolores S. Couvillion, Deputy Clerk of Court, St. Landry Parish, that as of December 17, 1975, no appeal bond has been filed in this record.
It is well settled that the failure to timely file the appeal bond is jurisdictional, and that the appellate court does not acquire jurisdiction unless the bond is filed within the appropriate delays. Pan American Petroleum Corporation v. Cocreham, 251 La. 705, 206 So.2d 79 (1968), and cases cited therein; Daniels v. Soileau, 311 So. 2d 638 (La.App. 3 Cir. 1975); Moore v. State Farm Mutual Automobile Insurance Company, 297 So.2d 779 (La.App. 3 Cir. 1974); and Freeman v. Liberty Mutual Insurance Company, 289 So.2d 875 (La.App. 3 Cir. 1974).
No appeal bond having been filed to date, and the delays having obviously run, the appeal of the plaintiff-appellant is hereby dismissed.
Appeal dismissed.